 

COUNTERPART AGREEMENT

 

This COUNTERPART AGREEMENT, dated as of October 4, 2018 (this “Counterpart
Agreement”) is delivered pursuant to that certain Amended and Restated Senior
Secured Term Loan Facility Agreement, dated as of December 5, 2016 (as it may be
amended, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among OCWEN LOAN SERVICING, LLC, as the Borrower, OCWEN
FINANCIAL CORPORATION, as Parent, certain Subsidiaries of Parent, as Subsidiary
Guarantors, the Lenders party thereto from time to time, and BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent.

 

Section 1. Pursuant to Section 5.10 of the Credit Agreement, each of the
undersigned hereby:

 

(a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, such undersigned
becomes a Subsidiary Guarantor under the Credit Agreement and agrees to be bound
by all of the terms thereof;

 

(b) represents and warrants that each of the representations and warranties set
forth in the Credit Agreement and each other Loan Document and applicable to
such undersigned is true and correct in all material respects both before and
after giving effect to this Counterpart Agreement, except to the extent that any
such representation and warranty relates solely to any earlier date, in which
case such representation and warranty was true and correct in all material
respects as of such earlier date;

 

(c) agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Article VII of the Credit Agreement; and

 

(d) such undersigned hereby (i) agrees that this counterpart may be attached to
the Security Agreement, (ii) agrees that the undersigned will comply with all
the terms and conditions of the Security Agreement as if it were an original
signatory thereto, (iii) grants to Collateral Agent a security interest in all
of the undersigned’s right, title and interest in and to all “Collateral” (as
such term is defined in the Security Agreement) of such undersigned, in each
case whether now or hereafter existing or in which such undersigned now has or
hereafter acquires an interest and wherever the same may be located, (iv)
authorizes the Collateral Agent to file a record or records, including, without
limitation, financing or continuation statements, Intellectual Property Security
Agreements and amendments and supplements to any of the foregoing, in any
jurisdictions and with any filing offices as the Collateral Agent may determine,
in its sole discretion, are necessary or advisable to perfect or otherwise
protect the security interest granted to the Collateral Agent pursuant to the
Security Agreement, and (v) delivers to Collateral Agent supplements to all
schedules attached to the Security Agreement. All such Collateral shall be
deemed to be part of the “Collateral” and hereafter subject to each of the terms
and conditions of the Security Agreement.

 

   

  

 

Section 2. Each of the undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may reasonably
request to effect the transactions contemplated by, and to carry out the intent
of, this Counterpart Agreement. Neither this Counterpart Agreement nor any term
hereof may be changed, waived, discharged or terminated, except by an instrument
in writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Counterpart Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought. Any
notice or other communication herein required or permitted to be given shall be
given pursuant to Section 10.01 of the Credit Agreement, and all for purposes
thereof, the notice address of the undersigned shall be the address as set forth
on the signature page hereof. In case any provision in or obligation under this
Counterpart Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

THIS COUNTERPART AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY LAW, RULE, PROVISION OR PRINCIPLE OF CONFLICT OF LAWS THAT WOULD
CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE
APPLIED.

 

[Remainder of page intentionally left blank]

 

   

  

 

IN WITNESS WHEREOF, each of the undersigned has caused this Counterpart
Agreement to be duly executed and delivered by its duly authorized officer as of
the date above first written.

 

  PHH CORPORATION         By: /s/ R. John McNeill   Name: R. John McNeill  
Title: Treasurer         PHH MORTGAGE CORPORATION         By: /s/ Michael
Bogansky   Name: Michael Bogansky   Title: Senior Vice President and Chief
Financial Officer

 

Address for Notices:

 

c/o Ocwen Loan Servicing, LLC

1661 Worthington Road, Suite 100

West Palm Beach, Florida 33409

Attention: Corporate Secretary, General Counsel, Chief Financial Officer and
Treasurer

Email: Michael.Stanton@ocwen.com; John.McNeill@ocwen.com;

Nitin.Purushothaman@ocwen.com; Timothy.Hayes@ocwen.com

 

   

  

 

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

 

BARCLAYS BANK PLC,   as Administrative Agent and Collateral Agent         By:  
/s/ Vanessa A. Kurbatskiy   Name: Vanessa A. Kurbatskiy   Title:   Vice
President  

 



   

  

 